Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8-16, 20-23 and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 2015/0282805).
Regarding claim 1, Sauer discloses a prosthetic suturing device (Figures 2 and 5A-5H) configured to cooperatively engage a suture (84) having a suture adapter (96 or 98) at an end of the suture, the prosthetic suturing device comprising: a guide tip (54) having a guide tip proximal portion (housing 66 or 68 and any or all structures of 54 proximal of area 60; Figure 3A) and a spaced guide tip distal portion (70), the guide tip proximal portion and guide tip distal portion defining a cuff receiving area (60) therebetween, the guide tip proximal portion having at least one needle guide (66 or 68) configured to guide at least one needle through the cuff receiving area (¶[0045]), wherein the guide tip distal portion includes a suture removal passage (102 or 104) extending from the cuff receiving area to a distal end of the guide tip distal portion (¶[0055]), wherein the guide tip proximal portion is free of the suture removal passage (it is not connected directly to these passages as evident from, e.g., Figure 3A) , and wherein a length of the suture removal passage includes a suture adapter holder (portions of 102 or 104 other than slot 108) configured to hold a suture adapter (Figure 5A) and preclude passage of the suture a suture adapter is not structurally required by the claims; a suture adapter could be constructed so as not to pass distally out of the passages - noting the distal end of the passages has a lip or ledge that narrows their exit diameter as clear from Figure 5A; further noting that one skilled in the art would recognize that if the passages allowed the adapters to exit distally, it would be very difficult for the needle 106 to not push the adapters out of the distal portion when performing the function shown in Figure 5C).  
Regarding claim 2, the device comprises at least one needle (106), the at least one needle having an engaging end configured to engage the suture adapter (¶[0055]).  
Regarding claim 6, the suture removal passage extends for an entire length of the guide tip distal portion (Figure 5A; ¶[0055]).  
Regarding claim 8, the guide tip further comprises a cuff support (80) intermediate the guide tip proximal portion and the guide tip distal portion (Figure 3A), the cuff support configured to align at least a portion of a sewing cuff for a replacement anatomical structure within the cuff receiving area (it would provide a barrier against a vertically upward misalignment).  
Regarding claim 9, the cuff support has a support contour corresponding to at least a portion of a cuff contour of the sewing cuff (a sewing cuff could be constructed to have a contour matching that of the cuff support).  
Regarding claim 10, the device further comprises a shaft (52), whereby the guide tip is coupled to a distal end of the shaft (¶[0044]); the at least one needle slideably coupled to the shaft (claim 14); and at least one actuator (56) near a proximal end of the shaft and coupled to the at least one needle and configured to move the at least one needle between a retracted position where the at least one needle is not passing through the cuff receiving area and an engaged position where the at least one needle is passing through the cuff receiving area (claim 14).  
Regarding claim 11, a grip (50; see unlabeled handle proximal of 56 - Figure 2) is coupled to a proximal end of the shaft.  
Regarding claim 12, the grip is configured to be held by a single hand, with a user's thumb on one side of the grip (evident from Figure 2).  
Regarding claim 13, the cuff receiving area faces a side of the device which is the same as the side of the grip where the user's thumb would hold the grip (as seen in Figure 3A, member 80 can be regarded as the back of the cuff receiving area with the front indicated by reference 60, the thumb of a left hand would naturally be placed on the same side as claimed).
Regarding claim 14, the device further comprises: a shaft (52), whereby the guide tip is coupled to a distal end of the shaft (¶[0044]); a grip (50) coupled to a proximal end of the shaft; and wherein the grip points is a direction substantially orthogonal to the cuff receiving area (the central axis of the cuff receiving area can be regarded as extending along the central axis of the shaft or perpendicular to it (as explained above in regard to claim 13) while the housing 50 defines a handle (unlabeled handle portion directly proximal to 56 in Figure 2) which extends downward and perpendicular to either of these axes).
Regarding claim 15, Sauer discloses prosthetic suturing device configured to cooperatively engage a suture (84) having a first (96) and a second (98) suture adapter (Figures 4A and 4B), the prosthetic suturing device comprising: a guide tip (54) having a guide tip proximal portion (housing 66 or 68 and any or all structures of 54 proximal of area 60; Figure 3A) and a spaced guide tip distal portion (70), the guide tip proximal portion and guide tip distal portion defining a cuff receiving area (60) therebetween, and the guide tip distal portion comprising first and second apertures (102/104) configured to receive a corresponding one of the first and the second suture adapters (Figures 4B and 5A), wherein each of the first and second apertures is configured to hold one of the first and the second suture adapters and preclude passage of the one of the first and the second suture adapter from a distal a suture adapter is not structurally required by the claims; a suture adapter could be constructed so as not to pass distally out of the passages - noting the distal end of the passages has a lip or ledge that narrows their exit diameter as clear from Figure 5A; further noting that one skilled in the art would recognize that if the passages allowed the adapters to exit distally, it would be very difficult for the needle 106 to not push the adapters out of the distal portion when performing the function shown in Figure 5C), wherein the guide tip distal portion includes a first suture removal passage (slot 108 connected to passage 102) connected to the first suture aperture and extending from the cuff receiving area to a distal end of the guide tip distal portion (¶[0055]) and a second suture removal passage (slot 108 connected to passage 104) connected to the second suture aperture and extending from the cuff receiving area to the distal end of the guide tip distal portion (¶[0055]), and wherein the guide tip proximal portion is free of the first suture removal passage and the second suture removal passage (not directly connected to these passages due to gap 60); first and second needles (134/136), each needle having an end configured to engage a corresponding one of the first and the second suture adapter (¶[0055]); at least one set of needle guides configured to guide the first and second needles through the cuff receiving area (¶[0045]); and a grip (unlabeled grip portion of 50 explained above or 56) pointing in a direction substantially orthogonal to the cuff receiving area (as explained above in regard to claims 13 and 14).  
Regarding claim 16, the device further comprises an actuator (56; 50 being the grip) movable relative to the grip for moving the first and second needles between a retracted position where the needles are not passing through the cuff receiving area and an engaged position where the needles are passing through the cuff receiving area (H[0044j; claim 14).
Regarding claim 20, the first and second needles are vertically oriented (can be oriented in use to be vertical relative to tissue or another structure; the needles and the handle having a vertical orientation, for example, is not recited).
Regarding claims 21-23, the guide tip further comprises at least one horizontal, vertical or central needle alignment guide (as claimed, several structures could be used to verify central, horizontal or vertical alignment of the needles such as slots 74, or passages 66/68, etc.).
Regarding claims 35 and 37, the distal end of the guide tip distal portion defines a terminal end of the prosthetic suturing device (Figure 3B).  
Regarding claims 36 and 38, the guide tip distal portion is fixed relative the guide tip proximal portion (via member 80).  

Claims 1, 2, 4, 5, 6, 8-12, 14-16, 20 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer (US 2005/0154403).
Regarding claim 1, Sauer discloses a prosthetic suturing device (16; ¶[0170]) configured to cooperatively engage a suture (105) having a suture adapter (103) at an end of the suture (Figure 9C), the prosthetic suturing device comprising: a guide tip (98) having a guide tip proximal portion (all portions proximal of gap 104; Figure 9C) and a spaced guide tip distal portion (98A; Figure 8A), the guide tip proximal portion and guide tip distal portion defining a cuff receiving area (104; Figure 8A) therebetween, the guide tip proximal portion having at least one needle guide (98C; Figure 9C) configured to guide at least one needle through the cuff receiving area (¶[0188]), wherein the guide tip distal portion includes a suture removal passage (107) extending from the cuff receiving area to a distal end of the guide tip distal portion (Figure 8B), wherein the guide tip proximal portion is free of the suture removal passage (it is not connected directly to these passages as evident from, e.g., Figure 8B), and wherein a length of the suture removal passage includes a suture adapter holder (portions of 107 other than the unlabeled slot in Figure 8B) configured to hold a suture adapter (Figure 9C) and preclude passage of the suture adapter through the distal end of the guide tip distal portion (a suture adapter is not structurally required by the claims; a suture adapter could be constructed so as not to pass distally out of the passages - noting the distal end of the passages is narrowed at the exid  as clear from Figure 9C; further noting that one skilled in the art would recognize that if the passage allowed the adapter to exit distally, it would be very difficult for the needle 34 to not push the adapter out of the distal portion when performing the function shown in Figure 9L).  
Regarding claim 2, the device comprises at least one needle (34), the at least one needle having an engaging end configured to engage the suture adapter (Figure 9L).  
Regarding claim 4, the suture removal passage includes a flared end (at 98F - Figure 8B; also see Figures 9B and 9C) facing the cuff receiving area.  
Regarding claim 5, the flared end is configured to prevent a sewing cuff of a replacement anatomical structure from jamming in the guide tip distal portion when the sewing cuff is pierced by the at least one needle when the at least one needle passes through the sewing cuff while 9612398_5Page 3 of 19PATENTLSI-PAT-0080.03 USpassing through the cuff receiving area and into the guide tip distal portion (capable of this function since it nearly identically resembles the structure of applicants flared end - both being a tapered entry of a ferrule holding passage).
Regarding claim 6, the suture removal passage extends for an entire length of the guide tip distal portion (Figure 8B).  
Regarding claim 8, the guide tip further comprises a cuff support (at 16A - Figure 1) intermediate the guide tip proximal portion and the guide tip distal portion (Figure 9B), the cuff support configured to align at least a portion of a sewing cuff for a replacement anatomical structure within the cuff receiving area (it would provide a barrier against a vertically upward misalignment).  
Regarding claim 9, the cuff support has a support contour corresponding to at least a portion of a cuff contour of the sewing cuff (a sewing cuff could be constructed to have a contour matching that of the cuff support).  
Regarding claim 10, the device further comprises a shaft (16B or 52), whereby the guide tip is coupled to a distal end of the shaft (¶[0177]); the at least one needle slideably coupled to the shaft (¶[0176); and at least one actuator (36) near a proximal end of the shaft and coupled to the at least one needle and configured to move the at least one needle between a retracted position where the at least one needle is not passing through the cuff receiving area and an engaged position where the at least one needle is passing through the cuff receiving area (¶[0172]; Figures 9C, 9G and 9L).  
Regarding claim 11, a grip (30/30A) is coupled to a proximal end of the shaft (Figure 1).  
Regarding claim 12, the grip is configured to be held by a single hand, with a user's thumb on one side of the grip (evident from Figure 1).  
Regarding claim 14, the device further comprises: a shaft (16B or 52), whereby the guide tip is coupled to a distal end of the shaft (¶[0177]); a grip (30/30A) coupled to a proximal end of the shaft; and wherein the grip points is a direction substantially orthogonal to the cuff receiving area (the central axis of the cuff receiving area can be regarded as extending along the central axis of the shaft while the grip extends downward and perpendicular this axis).
Regarding claim 15, Sauer discloses prosthetic suturing device as described above, including the limitations already addressed above but fails to disclose for the above embodiment a second aperture configured to receive a second suture adaptor or a second needle as claimed.  
However, Sauer discloses another embodiment (Figures 31-50J) having two apertures (103; Figure 50A) at a distal portion of a guide tip for receiving two needles (144 and 145; Figure 50C; ¶[02196]).
One skilled in the art, in view of the Figures 31-50J embodiment, would recognize that providing a second aperture for a second needle as claimed on the Figure 1 embodiment would allow two suturing passes to be completed more quickly and/or would allow a stronger securement of tissue.  It would have been further obvious to one having ordinary skill in the art at the time the invention was made to have provided the Figure 1 embodiment with a second aperture for a second needle as claimed since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, with the above modification, the device would further comprises an actuator (36A) movable relative to the grip for moving the first and second needles between a retracted position where the needles are not passing through the cuff receiving area and an engaged position where the needles are passing through the cuff receiving area (as in ¶[0172]; Figures 9C, 9G and 9L).
Regarding claim 20, the first and second needles are vertically oriented (can be oriented in use to be vertical relative to tissue or another structure; the needles and the handle having a vertical orientation, for example, is not recited).
Regarding claims 35 and 37, the distal end of the guide tip distal portion defines a terminal end of the prosthetic suturing device (Figures 1 and 9B).  
Regarding claims 36 and 38, the guide tip distal portion is fixed relative the guide tip proximal portion (via elongate member at 16A in Figure 1).  
Regarding claim 39, the grip is asymmetric relative to a longitudinal axis passing through the cuff receiving area (portion 19B is rotatable and would render this portion of the grip asymmetric as claimed depending upon the rotational orientation; ¶[0178]).

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed February 4th 2021 are persuasive regarding the 112(f) claim interpretation.  Applicant’s arguments regarding Tuval (’805) have been fully considered but they are not persuasive.  Applicant has appeared to argued that any portion of the guide tip proximal to area 60 is not free from the suture removal passage.  Although a portion proximal to area 60 has a suture removal passage (74), this portion is free from the suture removal passage 108 (i.e. a portion of suture could be removed from this passage in some configurations).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS MCEVOY/Primary Examiner, Art Unit 3771